Exhibit 10.1

FIRST AMENDMENT TO RESTATED LOAN AGREEMENT

This First Amendment to Restated Loan Agreement (this “Amendment”) dated as of
December 13, 2010, is made among GMX RESOURCES INC., an Oklahoma corporation
(the “Borrower”), the LENDERS (as defined below), CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, as administrative agent, arranger
and bookrunner, for the Lenders (and individually as a Lender), BNP PARIBAS, as
syndication agent (and individually as a Lender), and COMPASS BANK, as
documentation agent (and individually as a Lender), who agree as follows:

RECITALS

A. This Amendment pertains to that certain Fourth Amended and Restated Loan
Agreement dated effective as of July 8, 2010, among the Borrower, the Agent and
the Lenders (the “Loan Agreement”). As used in this Amendment, capitalized terms
used herein without definition herein shall have the meanings provided in the
Loan Agreement.

B. The Borrower, the Agent and the Lenders desire to amend the Loan Agreement to
permit the issuance of additional shares of Borrower’s 9.25% Series B Cumulative
Preferred Stock and to permit the use of cash proceeds from or an exchange of up
to sixty million dollars ($60,000,000.00) in liquidation preference of
Borrower’s 9.25% Series B Cumulative Preferred Stock to retire a portion of the
Borrower’s indebtedness for borrowed money outstanding on December 13, 2010.

AGREEMENT

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and the loans and extensions of credit heretofore, now or hereafter made to the
Borrower by the Lenders, subject to the conditions precedent in Paragraph 3.5
below, the parties hereto hereby agree as follows:

ARTICLE 1.

AMENDMENT

1.1 Section 1.2 of the Loan Agreement is hereby amended to amend and restate the
definitions of “Maximum Subordinated Amount” and “Qualified Redeemable Preferred
Equity,” each to read in its respective entirety as follows:

“Maximum Subordinated Amount” shall mean one hundred fifty million dollars
($150,000,000.00) in liquidation preference of Qualified Redeemable Preferred
Equity.



--------------------------------------------------------------------------------

“Qualified Redeemable Preferred Equity” shall mean redeemable preferred stock
issued by the Borrower (A) before the Closing Date consisting of the Borrower’s
9.25% Series B Cumulative Preferred Stock which (i) does not exceed in total
consideration paid to or for the account of the Borrower in connection therewith
the sum of fifty million dollars ($50,000,000.00), (ii) is not redeemable in any
part earlier than five (5) years after its issuance date, except only at the
voluntary option of the Borrower and except for mandatory redemption following a
change of ownership or control or management (as contemplated by Sections 6.13
or 6.12, respectively), (iii) has a stated interest or dividend rate of less
than ten (10%) percent per annum, except for a default dividend rate not
exceeding twelve (12%) percent per annum, (iv) sets forth covenants that in the
judgment of the Agent and Agent’s counsel are no more restrictive on the
Companies and their operations and affairs than the covenants contained in this
Agreement, and (v) is unsecured by any Liens; and (B) between December 13, 2010
and March 1, 2011, which consists of shares of the Borrower’s 9.25% Series B
Cumulative Preferred Stock with an aggregate liquidation preference not to
exceed one hundred million dollars ($100,000,000.00), which shares may be issued
either in a registered offering for cash or in exchange for a portion of the
Borrower’s indebtedness for borrowed money outstanding on December 13, 2010.

1.2 Subsection (h) of Section 6.1 of the Loan Agreement is hereby amended and
restated, to read in its entirety as follows:

(h) Qualified Redeemable Preferred Equity on terms complying with the definition
thereof, which does not exceed the Maximum Subordinated Amount, provided that
the conditions in Sections 6.10 and 6.11 are satisfied.

1.3 The Borrower has requested the consent of the Agent and the Lenders for the
Borrower’s issuance of additional shares of the Borrower’s 9.25% Series B
Cumulative Preferred Stock with an aggregate liquidation preference not to
exceed one hundred million dollars ($100,000,000.00), and the use by the
Borrower of cash proceeds from, or an exchange of, up to sixty million dollars
($60,000,000.00) in liquidation preference of such newly issued 9.25% Series B
Cumulative Preferred to retire a portion of the Borrower’s indebtedness for
borrowed money outstanding on December 13, 2010. The Agent and the Lenders have
agreed in this Amendment to amend the definitions of Maximum Subordinated Amount
and Qualified Redeemable Preferred Equity, and Subsection 6.1(h), to permit this
issuance, on the terms provided in this Amendment, provided that this issuance
concludes no later than March 1, 2011.

 

2



--------------------------------------------------------------------------------

The Agent and the Lenders further agree to waive the covenant and restrictions
in Section 6.17 (Convertible Debt and 2009 Convertible Debt) to permit the
Borrower to use cash proceeds from or an exchange of Qualified Redeemable
Preferred Equity issued in accordance with clause (B) of such definition to
retire a portion of the Borrower’s indebtedness for borrowed money outstanding
on December 13, 2010 in a total amount not to exceed the limit set forth in the
first sentence of this Paragraph 1.3. These consents shall not be a precedent
for any subsequent waiver of (or consent under) these or any other covenants or
other provisions of the Loan Agreement.

1.4 The Borrower shall promptly furnish the Agent with copies of the documents
pertaining to the issuance of the additional Qualified Redeemable Preferred
Equity permitted by this Amendment.

ARTICLE 2.

ACKNOWLEDGMENT OF COLLATERAL

2.1 The Borrower hereby specifically reaffirms all of the Collateral Documents.
The Borrower hereby confirms and agrees that the Collateral Documents secure the
Loan Agreement as amended by this Amendment.

ARTICLE 3.

MISCELLANEOUS; CONDITIONS TO EFFECTIVENESS

3.1 The Borrower represents and warrants to the Agent and the Lenders (which
representations and warranties will survive the execution of this Amendment)
that, after giving effect to the waivers described herein, (i) all
representations and warranties contained in the Loan Agreement and the
Collateral Documents are true and correct on and as of the date hereof as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date, (ii) no event has occurred and is continuing as of the date
hereof which constitutes a Default or Event of Default, and (iii) there has not
occurred any material adverse change in the Collateral or other assets,
liabilities, financial condition, business operations, affairs or circumstances
of the Borrower and the Subsidiaries taken as a whole or any other information
(financial or otherwise) provided or delivered by the Borrower upon which a
Lender has relied or utilized in making its decision to enter into this
Amendment.

3.2 Except as expressly modified by this Amendment, all terms and provisions of
the Loan Agreement are hereby ratified and confirmed and shall be and shall
remain in full force and effect, enforceable in accordance with its terms.

 

3



--------------------------------------------------------------------------------

3.3 The Borrower agrees to pay on demand all costs and expenses of the Agent and
the Lenders in connection with the preparation, reproduction, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder (including the reasonable fees and expenses of counsel for
the Agent). In addition, Borrower shall pay any and all stamp or other taxes,
recordation fees and other fees payable in connection with the execution,
delivery, filing or recording of this Amendment and the other instruments and
documents to be delivered hereunder and agrees to hold Agent and the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission in paying such taxes or fees.

3.4 This Amendment may be executed in multiple separate counterparts, and it
shall not be necessary that the signatures of all parties hereto be contained on
any one counterpart hereof; each party’s signature may appear on a separate
counterpart but all such counterparts taken together shall constitute one and
the same instrument. The parties specifically confirm their intent to be bound
by delivery of such signed counterparts by telecopier or pdf email.

3.5 The provisions of Article 1 of this Amendment shall become effective if and
when, and only when, the Agent has received duly executed counterparts of this
Amendment by all parties thereto.

3.6 THIS AMENDMENT, TOGETHER WITH THE LOAN DOCUMENTS, AND ANY OTHER WRITTEN
INSTRUMENTS EXECUTED PURSUANT TO THIS AMENDMENT REPRESENT, COLLECTIVELY, THE
FINAL AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN
THE PARTIES HEREOF, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

3.7 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Loan Agreement or any of the
Collateral Documents, nor, except as expressly provided herein, constitute a
waiver or amendment of any provision of the Loan Agreement or any of the
Collateral Documents.

3.8 Notwithstanding that such consent is not required under the guaranty
agreements or the other Collateral Documents, Endeavor and Diamond each consents
to the execution and delivery of this Amendment by the parties hereto. As a
material inducement to the Agent and the Banks to amend the Loan Agreement as
set forth herein, Endeavor and Diamond each (i) acknowledges and confirms the
continuing existence, validity and effectiveness of its Restated Guaranty
Agreement and each of the other Collateral Documents to which it is a party and
(ii) agrees that the execution, delivery and performance of this Amendment shall
not in any way release, diminish, impair, reduce or otherwise affect its
obligations thereunder.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

BORROWER:     GMX RESOURCES INC.     By:  

/s/ James A. Merrill

      Name:   James A. Merrill       Title:   Chief Financial Officer and
Treasurer AGENT:    

CAPITAL ONE, NATIONAL ASSOCIATION

    By:  

/s/ Eric Broussard

      Name:   Eric Broussard       Title:   Senior Vice President LENDERS:    

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

    By:  

/s/ Eric Broussard

      Name:   Eric Broussard       Title:   Senior Vice President     BNP
PARIBAS     By:  

/s/ Edward Pek

      Name:   Edward Pek       Title:   Vice President     By:  

/s/ Courtney Kubesch

      Name:   Courtney Kubesch       Title:   Vice President

 

5



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO RESTATED LOAN AGREEMENT]

 

COMPASS BANK By:  

/s/ Dorothy Marchand

  Name:  Dorothy Marchand   Title:    Sr. Vice President U.S. BANK NATIONAL
ASSOCIATION By:  

/s/ Bruce E. Hernandez

  Name:  Bruce E. Hernandez   Title:    Vice President BANK OF AMERICA, N.A. By:
 

/s/ Sandra M. Serie

  Name:  Sandra M. Serie   Title:    Vice President CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH By:  

/s/ Nupur Kamar

  Name:  Nupur Kamar   Title:    Vice President By:  

/s/ Vipul Dhadda

  Name:  Vipul Dhadda   Title:    Associate

 

6



--------------------------------------------------------------------------------

AGREED TO AND ACKNOWLEDGED by the undersigned for the purposes set forth in
Paragraph 3.8.

 

ENDEAVOR PIPELINE INC. By:  

/s/ James A. Merrill

  Name:  James A. Merrill   Title:    Vice President and Secretary DIAMOND BLUE
DRILLING CO. By:  

/s/ James A. Merrill

  Name:  James A. Merrill   Title:    Vice President and Secretary

 

7